Citation Nr: 0424127	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral macular 
degeneration.

3.  Entitlement to a compensable rating for furunculosis 
externa of the left ear.

4.  Entitlement to a compensable evaluation for residuals of 
a right foot infection.

5.  Entitlement to a compensable rating for otitis media of 
the right ear.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1940 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 1999, the veteran requested 
that the case be transferred to the RO in San Juan, Puerto 
Rico.

The Board remanded this issue in November 2000 for further 
development, and it has returned for appellate review.  The 
Board noted in the remand that one of the claims files 
appeared to be missing.  It appears that the missing volume 
was found as there are currently four volumes associated with 
the veteran's claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Bilateral hearing loss was not present during the 
veteran's active military service; it was first shown years 
after service and is not etiologically related to the 
veteran's active military service.

3.  Bilateral macular degeneration was initially demonstrated 
years after service, and has not been shown by competent 
(medical) evidence to be related to service.

4.  Current VA examination is negative for any infection or 
disability of the right foot.

5.  External furunculosis of the left ear is not productive 
of evidence of exfoliation, exudation or itching, involving 
an exposed surface or extensive area, or outbreak covering at 
least 5 percent, but less than 20 percent, of the entire 
body; affecting at least 5 percent, but less than 20 percent, 
of exposed areas; of requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.

6.  Otitis media of the right ear is manifested by reported 
occasional episodes, without objective evidence of 
suppuration or aural polyps, or of any associated swelling, 
dry and scaly or serous discharge, or itching requiring 
frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may the incurrence or aggravation 
of bilateral sensorineural hearing loss during active service 
be presumed.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).

2.  Bilateral macular degeneration was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  The criteria for a compensable evaluation for 
furunculosis externa of the left ear have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  

4.  The criteria for a compensable disability rating for 
residuals of an infection of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.71a, Diagnostic Code 5284, 4.118, Diagnostic 
Code 7806 (2003); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

5.  The criteria for a compensable evaluation for otitis 
media of the right ear have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.87, Diagnostic Code 
6200 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way of a letter issued in December 2003 
and a November 2003 supplemental statement of the case, the 
RO advised the veteran of the notice and assistance 
provisions of the VCAA, and explained what types of evidence 
VA was obligated to obtain and what types of evidence VA 
would assist the veteran in obtaining if he provided the 
requisite information.  Also, the Board provided detailed 
information in the November 2000 remand.  Thus, the Board is 
satisfied that the RO has provided the veteran all required 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, pursuant to the Board's November 2000 
remand instructions, the RO requested the VA medical center 
to schedule the veteran for the relevant VA examinations in 
connection with his claims.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the November 2000 remand, with respect to 
the issues on appeal addressed in this decision.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

II.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Moreover, service incurrence or aggravation of 
organic disease of the nervous system (to include 
sensorineural hearing loss) may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

a.  Bilateral hearing loss

In this regard, it should be pointed out that impairment in 
hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level. The provisions of 38 C.F.R. § 3.385 provide 
that:

For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.

After a thorough review of the record, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.  

Although the veteran was treated for various ear disorders in 
service, the service medical records show no objective 
findings of hearing loss in either ear.  According to VA 
examination reports dated in July and August 2003, the 
veteran's audiologic testing results meet the criteria for 
hearing loss as defined by 38 C.F.R. § 3.385; however, the 
first documented evidence of the veteran's complaints of 
bilateral hearing loss is dated many years after discharge 
from service.  According to the July 2003 VA examination 
report, the examiner concluded, based on the veteran's 
medical history and a physical examination, that it was 
unlikely that the veteran's currently diagnosed bilateral 
hearing loss was related to the acute episodes that were 
reported in the veteran's service medical records.  

In addition, there is absolutely no medical evidence of a 
nexus, or relationship, between the veteran's bilateral 
hearing loss, first diagnosed post service, and the veteran's 
active military service.  The evidence of a nexus between the 
veteran's bilateral hearing loss and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of competent evidence of a relationship 
between the veteran's bilateral hearing loss and his period 
of active duty, service connection for bilateral hearing loss 
must be denied.  In conclusion, the Board has determined that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  In 
so concluding, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b). 


b.  Macular degeneration

The veteran contends that his current eye problems began as a 
result of his service.  He has currently been diagnosed with 
bilateral macular degeneration with resultant loss of vision 
in his eyes.  He asserts that the macular degeneration was 
causally related to his service.

The service medical records are negative for findings of 
macular degeneration. 

Upon VA examination in July 2003, the veteran reported 
severely decreased vision in his eyes.  After reviewing the 
veteran's medical history and examining the veteran, the VA 
examiner opined that the veteran was legally blind due to age 
related macular degeneration, not due to his military 
service.

The competent medical evidence of record indicates that the 
veteran's currently diagnosed bilateral macular degeneration 
is not related to the incident in service.  Therefore, 
service connection for bilateral macular degeneration is not 
warranted.  To the extent that the veteran offers his own 
opinion that his currently diagnosed bilateral macular 
degeneration is related to his military service, the Board 
notes that his opinion is not probative on the issue.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu, 
supra.  Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for a bilateral eye disability, 
currently diagnosed as bilateral macular degeneration must be 
denied.  

III.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Ratings 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

a.  Residuals of an infection of the right foot 
and furunculosis externa of the left ear

During the course of the veteran's appeal, the regulations 
pertaining to skin disorders were revised.  Under the 
criteria in effect prior to August 30, 2002, dermatophytosis 
was to be rated as eczema in accordance with 38 C.F.R. Part 
4, Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (2002).  
Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warranted a noncompensable rating; eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warranted a 10 percent evaluation; 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warranted a 30 percent evaluation; 
and eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant warranted a 50 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema warrants a 60 percent evaluation if it covers more 
than 40 percent of the entire body, more than 40 percent of 
exposed areas are affected, or if constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; of 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.

[Parenthetically, the Board notes that the veteran's service-
connected residuals of an infection of the right foot and 
furunculosis externa of the left ear have not been manifested 
by any scarring whatsoever on examination; eczema by analogy 
is the predominant disability for these service-connected 
disorders.  Therefore, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804 and 7805 are not for application in this case.]

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes during the 
course of a claim or appeal, the version most favorable to 
the veteran will apply, as permitted by any stated effective 
dates of the applicable regulations.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  In this case, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board notes that the veteran was scheduled for relevant 
VA examinations in 1999, but he failed to report for them due 
to health reasons.  Therefore, the only medical evidence of 
record prior to August 30, 2002, (the date that the revised 
regulations went into effect) consists of some VA outpatient 
treatment records.  With respect to the veteran's right foot 
and left ear, these VA outpatient records do not show 
findings of exfoliation, exudation or itching, involving an 
exposed surface or extensive area.

After reviewing the record, the Board concludes that a 
compensable rating for the veteran's residuals of a right 
foot infection is not warranted under either the former or 
revised rating criteria for the period from August 30, 2002.  
The evidence during the pendency of this claim shows no 
evidence of an infection of the veteran's right foot.  
Current VA examination in July 2003 is negative for any skin 
infection of the right foot.  The Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a compensable rating under either version of 
the rating schedule.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that, under either version of the rating criteria, the 
preponderance of the evidence is against a compensable rating 
residuals of a foot infection.  38 C.F.R. § 4.3.  

The Board notes that the RO evaluated the veteran's right 
foot disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
for foot injuries of the foot.  Diagnostic Code 5284 provides 
that a foot injury of moderate severity will be rated 10 
percent disabling; a moderately severe foot injury will be 
rated at 20 percent; and a severe foot injury warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The Board finds that a compensable rating is not warranted 
under Diagnostic Code 5284 because the evidence of record is 
negative for residuals of a current right foot disorder.  The 
July 2003 VA examiner diagnosed the veteran with a history of 
cellulitis of the right dorsal foot with no residuals.

The Board concludes that a compensable rating for the 
veteran's service-connected external furunculosis of the left 
ear is not warranted under either the former or revised 
rating criteria for the period from August 30, 2002.  With 
respect to the former criteria, there essentially is no 
medical evidence of record for this period showing that the 
disability has been productive of ulceration or 
disfigurement.  An August 1997 VA outpatient treatment record 
reveals a finding that the ear canal was clean.  

With respect to the revised rating criteria, the Board notes 
that the medical evidence is negative for residuals of 
furunculosis externa of the left ear.  In particular, the 
Board notes that the July 2003 VA examiner, who examined the 
veteran's left ear, noted that there was no current evidence 
of furunculosis externa of the left ear.  The evidence for 
this period of time establishes that the disability does not 
more nearly approximate the criteria for a compensable rating 
prior to August 30, 2002.

The only other evidence from this period of time is comprised 
of an April 1998 transcript of a hearing before an RO hearing 
officer, and written lay statements provided by the veteran.  
While the veteran is capable of providing evidence of 
symptomatology regarding his service-connected disorders, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge...." Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the evidence for the 
period of time prior to or after August 30, 2002, does not 
more nearly approximate the criteria for a compensable rating 
for residuals of a right foot infection or furunculosis 
externa of the left ear.

For all the foregoing reasons, the Board concludes that the 
veteran's claims for compensable ratings for residuals of a 
right foot infection and for furunculosis externa of the left 
ear must be denied.  The Board has also considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


b.  Otitis media of the right ear

The RO rated the veteran's service connected otitis media of 
the right ear as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  The Board notes that the schedular 
criteria for evaluating diseases of the ear and other sense 
organs were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999). 

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old and revised schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), the Board 
will proceed to analyze the veteran's claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.

Under the former criteria, a 10 percent rating is warranted 
for chronic suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1999).  A 10 percent evaluation is also warranted 
for disease of the auditory canal with swelling, dry and 
scaly or serous discharge, itching, requiring frequent and 
prolonged treatment. 38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1999).

Under the new criteria, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration, or with aural polyps, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2003).  
A 10 percent evaluation is also warranted for chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  38 
C.F.R. § 4.87, Diagnostic Code 6210 (2003).  In every 
instance where the Ratings Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

As noted above, the veteran was scheduled for relevant VA 
examinations in 1999, but he failed to report for them due to 
health reasons.  Therefore, the only medical evidence of 
record prior to May 11, 1999, (the date that the revised 
regulations went into effect) consists of some VA outpatient 
treatment records.  These VA outpatient records do not show 
findings of disease of the auditory canal with swelling, dry 
and scaly or serous discharge, itching, requiring frequent 
and prolonged treatment.

Review of the record dated from May 11, 1999, discloses that 
the veteran was medically treated for his service-connected 
otitis media of the right ear by a VA examiner in July 2003.  
Based on a physical examination of the veteran, the VA 
examiner opined that the veteran had no evidence or current 
manifestations of otitis media in either ear.  There is no 
medical evidence dated during the pendency of this claim 
documenting treatment for ear infections.  The July 2003 VA 
examination report is entirely negative for any evidence of 
suppuration or aural polyps associated with the veteran's 
service-connected otitis media of the right ear, or of any 
swelling or itching. 

The Board notes that the veteran contends that he in fact has 
experienced numerous ear infections since service.  Even 
accepting the veteran's statements and testimony with respect 
to the frequency of experiencing symptoms at various times 
during the pendency of this claim, as a layperson he does not 
possess the competence either to diagnose himself with ear 
infections, or to otherwise relate his reported symptoms to 
ear infections.  See Espiritu, 2 Vet. App. 492.  Moreover, to 
the extent the veteran contends that his right ear infections 
require treatment, the Board notes that his testimony is 
unsupported by the medical evidence on file, particularly by 
the July 2003 VA examination report.  Accordingly, the Board 
finds the veteran's statements regarding the frequency and 
severity of his ear infections to be of no more than marginal 
probative value.

In sum, the record is negative for active otitis medial of 
the right ear.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for ear infections under either the 
old or the new schedular criteria.

IV.  Extraschedular consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The Board notes that there is no 
evidence that the veteran's service-connected disorder of 
otitis media of the right ear, furunculosis externa of the 
left ear, and/or residuals of an infection of the right foot 
have necessitated frequent periods of hospitalization or that 
the manifestations of the disabilities, when considered 
together or separately, are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for bilateral macular 
degeneration is denied.

Entitlement to a compensable rating for otitis media of the 
right ear is denied.

Entitlement to a compensable evaluation for residuals of a 
right foot infection is denied.

Entitlement to a compensable rating for external furunculosis 
of the left ear is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



